Citation Nr: 0635750	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to April 21, 2003.

2.  Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling from April 21, 2003.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a 30 percent rating for 
the veteran's PTSD.  In May 2005 the RO determined that a 50 
percent rating was warranted effective April 21, 2003.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2006.  A 
transcript of the veteran's  hearing has been associated with 
the record.


FINDINGS OF FACT

1.  For the period prior to April 21, 2003, the veteran's 
PTSD was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as sleep disturbance, anxiety, intrusive 
thoughts, and avoidance.

2.  For the period beginning April 21, 2003, the veteran's 
PTSD is manifested by occupational and social impairment due 
to sleep disturbance, suicidal ideation, anxiety, 
irritability, intrusive thoughts, avoidance, and depression.  






CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2003, the criteria for 
entitlement to a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 
9411 (2006).

2.  For the period beginning April 21, 2003, the criteria for 
entitlement to a rating of 70 percent for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 
4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the instant claim was received in 
November 2001, after the enactment of the VCAA.  A letter 
dated in January 2002, prior to the veteran's claim for 
increase, informed him of the evidence necessary to support 
his claim and asked him to identify evidence in support of 
his claim.  The letter noted that VA would make reasonable 
efforts to obtain evidence to support the veteran's claim, 
and noted which evidence VA was responsible for obtaining.  
The evidence of record was listed.  

A letter dated in November 2002 told the veteran what he 
could do in support of his claim.  It informed him of the 
development that had been undertaken.  The letter also 
discussed the evidence necessary to support the claim and 
told the veteran of the assistance VA would render to assist 
him in obtaining evidence.  

A letter dated in November 2003 asked the veteran to complete 
an authorization for release of information so that private 
records could be obtained.  

An April 2004 letter informed the veteran of the evidence 
necessary to support his claim.  It discussed the evidence of 
record and indicated which evidence VA was responsible for 
obtaining.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The report of a July 2000 psychological assessment by A.H.M., 
Ph.D. indicates that the veteran was married and lived with 
his wife and daughter.  He reported that he had worked as a 
machinist for 24 years.  He indicated that he had heavy 
alcohol use after Vietnam for about 15 years, which resulted 
in separation and divorce.  He reported that his current 
alcohol intake was a 12-pack of beer on the weekend, with 
heavier consumption during football season.  On mental status 
examination, he was alert and oriented.  His speech was 
clear, coherent, and goal directed.  Affect was appropriate 
with an apprehensive mood.  He was noted to be self-critical.  
His memory was intact.  He denied suicidal or homicidal 
ideation.  There was no evidence of a thought disorder.  
Perception was without hallucinations, ideas of reference, 
thought insertion, or withdrawal.  Judgment was fair.  A 
Structured Interview for PTSD revealed recurrent, intrusive 
thoughts of Vietnam and occasional distressing nightmares of 
combat.  The veteran denied flashbacks.  He reported that he 
tried to avoid thoughts about Vietnam and avoid situations 
that reminded him of service.  He indicated that he had 
limited friendships and stayed primarily with his family.  He 
stated that he was easily annoyed and had difficulty with 
anger.  He also noted difficulty expressing his feelings.  He 
reported feeling on edge and being watchful in most 
situations.  He endorsed sleep difficulty three to four times 
per week.  The pertinent diagnosis was chronic PTSD.  Dr. M. 
indicated that the veteran's Global Assessment of Functioning 
(GAF) score was 60.

A VA examination was carried out in April 2001.  The veteran 
reported that he had  experienced interpersonal, social, and 
occupational problems since service.  He stated that he had 
worked as a machinist for 24 years and that he mainly worked 
alone.  Although he indicated that he sometimes had 
difficulty taking orders from others, he denied significant 
discord with supervisors or coworkers.  He endorsed 
nightmares and dreams of Vietnam.  He stated that he avoided 
Asians and that hearing them speak reminded him of Vietnam.  
He also indicated that he had difficulty associating with 
others.  He denied mood symptoms resulting in suicidal or 
homicidal ideation, intent, or plan.  He also denied 
psychotic symptoms and obsessive symptoms.  On mental status 
examination, the veteran was cooperative.  His facial 
expression was restricted and he appeared sad when speaking 
of his combat experiences.  He appeared tense at times.  His 
speech was clear but circumstantial at times.  He admitted 
that he felt anxious, depressed, and nervous when talking 
about events in combat.  The veteran denied perceptual 
abnormalities.  He was oriented and he was able to register, 
recall, attend, and concentrate during the interview.  The 
diagnosis was PTSD, and the veteran's GAF score was 58-62.  
The examiner noted that such a score reflected mild to 
moderate difficulty in functioning.  He noted that for the 
most part, the veteran had meaningful interpersonal 
relationships with his wife and children and was currently in 
active outpatient mental health counseling in the form of 
group therapy.  

On VA examination in December 2002, the veteran reported that 
recently it had become difficult for him to cope with life.  
He indicted that he was struggling financially and that it 
was hard to cope with work.  He stated that he could not 
concentrate on the computer and that he was always distracted 
by the current war and news about it.  He reported trouble 
with his memory and indicated that he had nightmares three 
times a week.  He indicated that noises, news and any talk 
about the war caused him to relive his Vietnam experiences.  
He endorsed problems with anger and stated that he couldn't 
tolerate people.  He related that he was easily startled and 
was always expecting something bad to happen.  He stated that 
he was always feeling sad and wished that he would die.  On 
mental status examination the veteran reported that he was 
depressed.  His affect was restricted.  He denied suicidal or 
homicidal ideation.  His thought process was goal directed 
and thought content was not delusional.  He was oriented.  
Short term and long term memory were fairly intact.  There 
was some impairment in immediate recall.  Insight and 
judgment were fairly intact.  The diagnostic impression was 
PTSD, with a GAF score of 55 to 60.  

A January 2003 report from Dr. M. indicates that the veteran 
had shown fair progress, with improved sleep, lessening of 
anger, and reduction of alcohol consumption.  He noted that 
the veteran remained employed and involved in pro football 
social club in his community.  The diagnosis was PTSD and the 
veteran's GAF score was 65.

Private records from a licensed clinical social worker 
indicated that the veteran first presented for therapy in 
April 2003.  The veteran reported that he had experienced 
anger problems since his time in service.  He stated that he 
had episodes of anger that promoted him to leave his 
environment approximately three times per week.  He 
complained of sleep disturbance, with nightmares and panic 
attacks two to three times each night.  He related that he 
had experienced a great deal of depression since his military 
service.  He noted that he avoided crowds and that he avoided 
attempts to make any new friends.  The diagnoses were PTSD, 
major depression, and panic disorder.  The veteran's GAF 
score was 48.

Letters from family members, received in July 2003, reflect 
that the veteran suffered from depression.  They indicate 
that the veteran had times of extreme nervousness.  The 
veteran's sister stated that the war had changed him.

A July 2003 statement from the veteran indicates that he had 
a room in his home where he spent most of his time, even 
though he tried to be more social.  

In November 2003 the veteran reported that work difficulties 
were causing additional stress.  He indicated that he had 
continued sleep disturbance and difficulty remaining focused 
and recalling important information.  

In a December 2003 letter, the veteran stated that he 
suffered from feelings of sadness.  He stated that his sleep 
problems had a negative effect on his life.  He indicated 
that he was startled awake four or five times per night.

A December 2003 letter from the veteran's wife indicates that 
she had known the veteran since 1968.  She stated that the 
veteran changed during his time in Vietnam, from a confident 
and outgoing person to a quiet and paranoid person.  She 
stated that he had physically assaulted her after their 
marriage and that he drank heavily.  She indicated that he 
avoided getting together with friends.  She stated that he 
had become very negative and that his mood had changed 
drastically.  She noted that he was nervous and impatient 
around their grandchildren.  She related that the veteran 
talked more and more about death because he thought he was a 
burden to his family.  

In September 2004 the veteran noted that he had difficulty 
concentrating.  He feared that he would get irritable and 
lose control of his anger on a regular basis and endanger his 
employment.  

In December 2004 the social worker reported that the pressure 
from the veteran's mental health symptomatology had made it 
difficult for him to continue maintaining stability in his 
work-a-day world.  She noted that the veteran experienced 
intrusive and distressing memories, nightmares, and panic 
attacks.  She indicated the veteran's report of worsening 
sleep disturbance in the previous six months.  The veteran 
also reported extreme hyper vigilance on awaking and during 
most of the day.  The veteran also indicted that he had begun 
to have panic attacks during the day, at least once per day 
and more if he was in a public place or in a crowded 
situation.  The social worker noted that the veteran's 
inability to go out in public had become problematic in his 
marital relationship as he was unable to participate socially 
with his wife.  She indicated that the veteran's depression 
had become more severe and promoted more isolatory behaviors, 
despondency, a lessening of energy and more difficulties 
remaining focused.  She also noted that the veteran's 
suicidal ideation had increased in frequency and intensity.  
She concluded that the veteran would benefit from being 
relieved from the demands of having to provide for his family 
through his current job, as it seemed contrary to his mental 
and physical health.  She opined that the potential of 
lethality was quite high.

The veteran underwent a VA examination in March 2005.  The 
examiner noted that prior to late 2004, the veteran had 
resisted psychiatric medications.  He indicated that the 
veteran had presented to the VA mental hygiene clinic for 
medications since that time.  The veteran reported that he 
sought medication because his symptoms had become worse.  He 
stated that he had worked for the same company as a machinist 
for many years, and that the company had been sold in 1996.  
He noted that his retirement benefits were taken away at that 
time.  He reported that the company was again sold in 2002 
and that the purchasing company filed for bankruptcy.  He 
noted that he had been rehired by that company at reduced 
pay, and that his work situation had caused significant 
pressure.  The examiner noted that the veteran had been 
married for 34 years and that he had a good relationship with 
his three children and two grandchildren.  The veteran 
reported that in 2003 he had moved to a separate bedroom due 
to his thrashing and increasing nightmares and sleep 
problems.  He noted that he went to fewer social events with 
his wife.  He indicated that his sleep disturbance had become 
worse in the previous two to three years, with five or six 
nightmares each night, and awakening with sweating, shortness 
of breath, palpitations and a racing heart.  The veteran also 
reported a group of symptoms including a "closed in" 
feeling, tension in his neck, headaches, nausea and pounding 
heart.  The examiner concluded that the veteran was suffering 
from panic attacks.  The veteran also endorsed depression and 
sadness since his time in Vietnam.  He indicated that he had 
suicidal ideation once per week associated with crying 
spells.  The examiner questioned whether such symptoms might 
be related to the veteran's work situation.  The veteran 
reported flashbacks, avoidance, and hyper vigilance.  

On mental status examination the examiner noted psychomotor 
retardation and depressed facies, with underproductive 
speech.  The veteran cried openly.  He was depressed and sad 
in his affectual display, which was moderately constricted.  
He reported suicidal ideation in the past week.  The examiner 
noted referential thoughts.  Sensorium, mental grasp, and 
capacity were fairly intact.  The veteran was oriented.  He 
was relevant, coherent, and logical in his responses.  The 
examiner noted problems with concentration but no specific 
short or long term memory loss.  He also noted depression, 
irritability, and anger, but no gross loss of impulse 
control.  The diagnoses were PTSD, major depressive disorder, 
panic disorder without agoraphobia, and alcohol dependence in 
full sustained remission.  The veteran's GAF score was 50.  
The examiner explained that the GAF score represented 
moderate PTSD and mild to moderate major depression stemming 
from his Vietnam experiences.  He indicated that the 
veteran's functioning had declined since 2002, due to 
increased depressive symptomatology and an aggravation of 
PTSD.  He noted that the veteran's panic disorder was more 
likely due to his employment situation and opined that based 
upon the PTSD and major depression the veteran's GAF score 
would probably be 55.  

In a subsequent March 2005 addendum, the examiner noted that 
he had reviewed the veteran's claims folder.  He concluded 
that the veteran's depression had coexisted with his PTSD 
from inception.  He also concluded that the panic disorder 
was related to the veteran's work situation.  He reiterated 
that the veteran's GAF, based on his PTSD and major 
depression, was 55.  

In a September 2005 letter, the veteran's wife related that 
they no longer slept together because of the veteran's wild 
nightmares and obsessive behaviors.  She related that he was 
constantly afraid and believed that someone was after him.  

A September 2005 treatment note indicates that the veteran 
was seen for medication maintenance.  He denied suicidal and 
homicidal ideation.  In December 2005 the veteran requested a 
statement from the psychiatrist supporting time off from 
work.  

At his August 2006 hearing, the veteran testified that he 
received treatment through VA once every three months and 
that he took medication for his PTSD and depression.  He 
noted that he was being treated by a therapist until she lost 
the contract.  He indicated that he worked as a machinist and 
that he preferred working alone because he did not trust 
others.  He stated that he had asked his psychiatrist for a 
release to allow him to take time off from work.  He 
testified that he had panic attacks at work three times per 
week and that he sometime had them at home.  He related that 
his relationship with his wife and children was good, but 
that he was not very sociable.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 30 percent disability rating when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speck, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

On review of the record, the Board concludes that for the 
period prior to April 21, 2003, the veteran's PTSD is most 
appropriately rated as 30 percent disabling.  In this regard 
the Board observes that for this period, the veteran reported 
isolation, avoidance, sleep disturbance, and difficulty 
associating with others.    He denied mood symptoms resulting 
in suicidal and homicidal ideation.  Objectively, the record 
demonstrates coherent, logical, and goal-oriented thought 
processes; fairly intact memory, insight and judgment; no 
delusions or hallucinations; and that the veteran was 
oriented.  The April 2001 VA examiner concluded that the 
veteran had mild to moderate difficulty in functioning and 
provided a GAF score of 58-62.  While the December 2002 VA 
examiner indicated a GAF score of 55-60, the basis for the 
range of the score was not explained.  In any event, the 
veteran's GAF scores reflect moderate symptoms.  The 
veteran's clinical picture for the period prior to April 21, 
2003 is contemplated by the current 30 percent evaluation.  
Accordingly, an evaluation in excess of 30 percent is not for 
application.  

For the period beginning April 21, 2003, the Board has 
determined that a rating in excess of 50 percent is not 
warranted.  For this period, the veteran has reported 
depression, nervousness, sleep disturbance with nightmares, 
difficulty concentrating, distressing memories, panic 
attacks, isolation, and suicidal ideation.  Objectively, the 
record shows increased suicidal ideation, difficulty 
concentrating, psychomotor retardation, depressed mood, 
referential thoughts, problems with concentration, 
irritability, and anger.  The record also shows that 
Sensorium, mental grasp and capacity were intact, and that 
the veteran was oriented.  He is relevant, coherent, and 
logical in his responses.  While the March 2005 VA examiner 
noted problems with concentration, he indicated that there 
was no specific short or long term memory loss.  He also 
concluded that the panic disorder was related to the 
veteran's present work difficulties and not to his PTSD and 
major depression.  The Board notes that during the period in 
question the veteran's private social worker assigned a GAF 
score of 48.  However, the March 2005 VA examiner assigned a 
GAF score of 55 and carefully explained such a score 
described the impact of the veteran's PTSD and major 
depression and not to the panic disorder, because the panic 
disorder was not related to the service connected disability.  
But the same examiner noted that such parsing was arbitrary 
rather than exact.  As such the Board accepts the GAF of 50.  
Based upon such findings, the Board concludes that eh 
disability more closely approximates the criteria for a 70 
percent evaluation.

An evaluation in excess of 70 percent is not warranted.  
Nothing in the record, including the veteran's testimony 
suggests that there is total social and occupational 
impairment.  His thought processes are not grossly impaired.  
He does not engage in grossly inappropriate behavior and he 
remains oriented.  Although there is some allegation of 
violence, there is an absence of persistent danger to himself 
or others.  When discussed during the hearing, he reported 
that the thoughts crossed his mind, but it was not really 
serious.  His own testimony establishes that there is an 
absence of danger to himself and others.  The Board finds 
such testimony credible and adequate to support a 70 percent 
evaluation, but higher.  Lastly, he has clearly retained the 
ability to perform the activities of daily living.  
Furthermore, according to the veteran's testimony, he 
continues to work, although mostly alone.




ORDER

For the period prior to April 21, 2003, entitlement to a 
rating in excess of 30 percent for PTSD is denied.

For the period beginning April 21, 2003, entitlement to a 70 
percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


